Exhibit ELBIT IMAGING LTD. 2 Weitzman Street, Tel-Aviv 64239, Israel Tel: (972-3) 608-6015 July 16, 2008 Re: Announcement of Adjournment of the General Meeting of Holders of Series B Notes Notice is hereby given that at the general meeting ("Meeting") of holders of Series B Notes of Elbit Imaging Ltd. ("Company") scheduled to be held on Tuesday, July 15, 2008no quorum was present, and therefore, the Meeting was adjourned to Tuesday, July 22, 2008 at 10:30 a.m. (Israel time) at the Company's offices at 2 Weitzman Street, Tel-Aviv, Israel. Very truly yours, Elbit Imaging Ltd.
